NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-5597-18T4

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

CLARENCE WILLIAMS,
a/k/a CLARENCE EDWARD
WILLIAMS,

     Defendant-Appellant.
_________________________

                   Submitted January 12, 2021 – Decided January 29, 2021

                   Before Judges Haas and Natali.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Essex County, Indictment No. 12-03-0728.

                   Joseph E. Krakora, Public Defender, attorney for
                   appellant (Kisha M. Hebbon, Designated Counsel, on
                   the brief).

                   Theodore N. Stephens, II, Acting Essex County
                   Prosecutor, attorney for respondent (Hannah F. Kurt,
                   Special Deputy Attorney General/Acting Assistant
                   Prosecutor, of counsel and on the brief).
PER CURIAM

      Defendant appeals from a June 3, 2019 order denying his petition for post-

conviction relief (PCR) without an evidentiary hearing. We affirm.

                                       I.

      To provide context for our decision, we briefly recount the relevant facts

and procedural history as detailed in our opinion affirming defendant's sentence:

                  At approximately 5:30 p.m. on June 24, 2011, the
            victim, Mr. Vasquez, was at a gas station putting air
            into the rear, driver's side tire of his Infiniti G-35
            automobile. It was a clear, sunny day. The car was
            running and its windows were down. The driver's door
            was "slightly cracked" open. Vasquez's cell phone and
            other personal items were in the car.

                   Suddenly, Vasquez heard the driver's door close,
            and he stood up to see what was happening. The car
            "accelerated" away from Vasquez, but then "spun right
            in front of [him, and began] coming straight in [his]
            direction, coming quick." Because the car was coming
            at him, Vasquez testified that he "got a good look" at
            the driver . . . .

                    As the car approached him, Vasquez stuck his
            hand in the driver's side window and held onto the car.
            The car continued to accelerate. Vasquez attempted to
            grab the man's face in order to take control of the
            car . . . . However, he testified that, after he grabbed
            hold of the car, he "was most focused on the cars
            coming [his] way at like [sixty, seventy] miles an hour."

                  Vasquez estimated that his car was going eighty
            miles an hour. His right leg was in the air, while his

                                                                         A-5597-18T4
                                       2
left leg dragged on the ground. Vasquez stated that he
"was dragged about [forty, forty-five] yards onto the
street." Once he saw traffic coming at him, Vasquez
stated that he "decided to jump off the vehicle."

      ....

      At trial, Vasquez . . . identified defendant as his
assailant in court before the jury. In addition to
Vasquez's identification, the State presented DNA
evidence linking defendant to the offense. On June 29,
2011, the police located Vasquez's car on the side of a
road, approximately two miles from defendant's house.
It had no tires or rims, and Vasquez's phone and
personal effects were missing.

      The police searched the car and found, among
other things, a soda bottle and a partially-smoked
cigarette.     The police contacted Vasquez, who
confirmed that these items did not belong to him. The
police took DNA samples from the two items and sent
them to the State Police DNA lab. The lab reported that
the samples taken from the soda bottle and cigarette
matched a known DNA sample from defendant that was
already in the State's DNA database. Based upon this
"investigative lead," a detective put together the photo
array which was shown to Vasquez at his home by a
second detective who was not involved in the
investigation.

      After Vasquez identified defendant, the police
arrested him. In June 2012, a detective took a buccal
swab from defendant during a court appearance in order
to collect his DNA. The State Police DNA lab
concluded that the DNA from defendant's buccal swab
matched the DNA found on the soda bottle and the
cigarette.


                                                            A-5597-18T4
                           3
                 Defendant did not testify at trial and did not call
            any witnesses.

            [State v. Williams, No. A-5725-13 (App. Div. Apr. 1,
            2016) (slip op. 3-9).]

      The jury convicted defendant of first-degree carjacking, N.J.S.A. 2C:15-

2. Defendant was sentenced to twenty-five years in prison with an 85% period

of parole ineligibility under the No Early Release Act, N.J.S.A. 2C:43-7.2. On

direct appeal, defendant argued the in- and out-of-court identifications of

defendant were unreliable and that his sentence was excessive. We rejected

these arguments and the Supreme Court denied certification. State v. Williams,

227 N.J. 133 (2016).

      Defendant filed a timely PCR petition and brief in which he alleged,

among other things, that the trial court should have, sua sponte, given a cross-

racial identification jury charge and that his trial counsel was ineffective for

failing to "present . . . [his] material witness," or argue unspecified mitigating

factors that the victim did not suffer life threatening injuries. Appointed counsel

filed an amended petition and brief alleging "trial counsel failed to conduct an

adequate investigation" or "file[] a motion to suppress the DNA evidence" and

appellate counsel "fail[ed] to argue that the evidence was insufficient to convict

defendant of car[]jacking."


                                                                           A-5597-18T4
                                        4
      Judge Michael L. Ravin issued a June 3, 2019 order and corresponding

opinion in which he concluded that defendant failed to establish a prima facie

case that either his trial or appellate counsel was constitutionally ineffective.

The judge accordingly denied defendant's petition without an evidentiary

hearing.

      Judge Ravin concluded the trial evidence supported the carjacking

conviction as the victim's leg injuries "w[ere] sufficient for the jury to find that

[defendant] inflicted bodily injury or used force on the victim, or knowingly put

the victim in fear of immediate bodily injury while [defendant] was taking the

vehicle." Additionally, the judge explained any potential issue with the in-court

identification was already addressed by the trial court at defendant's

unsuccessful Wade hearing.1

      Judge Ravin also noted, contrary to defendant's contentions, that the trial

court issued a cross-racial identification jury instruction. In addition, the judge

explained that trial counsel argued for mitigating factor two, N.J.S.A. 2C:44-

1(b)(2) ("The defendant did not contemplate that the defendant’s conduct would


1
  A Wade hearing is conducted for the purpose of determining whether an out-
of-court identification was made in unduly suggestive circumstances and, if so,
whether or not any ensuing in-court identification procedure would be fatally
tainted thereby. State v. Henderson, 208 N.J. 208, 238 (2011); see United States
v. Wade, 388 U.S. 218 (1967).
                                                                            A-5597-18T4
                                         5
cause or threaten serious harm . . . ."). Further, Judge Ravin found defendant

"d[id] not specify what investigatory steps he believe[d] trial counsel should

have taken" or "who [the favorable] witness is, or what the witness would have

testified to." Finally, the judge concluded defendant "failed to articulate any

basis" upon which trial counsel could have challenged the admissibility of the

DNA evidence.

      Judge Ravin characterized defendant's claim that his appellate counsel's

performance was constitutionally deficient as "meritless" because "there was

sufficient evidence in the record to show that [defendant] stole the victim's car

and caused him injury while doing so and also knowingly put the victim in fear

of immediate bodily injury."

      Before us, defendant raises the following points for our consideration:

            THE TRIAL COURT ERRED IN DENYING
            DEFENDANT'S    PETITION    FOR    POST-
            CONVICTION RELIEF WITHOUT AFFORDING
            HIM   AN   EVIDENTIARY    HEARING   TO
            DETERMINE THE MERITS OF HIS CONTENTION
            THAT HE WAS DENIED THE RIGHT TO THE
            EFFECTIVE ASSISTANCE OF TRIAL AND
            APPELLATE COUNSEL.

               A. [THE PEVAILING LEGAL PRINCIPLES
                  REGARDING CLAIMS OF INEFFECTIVE
                  ASSISTANCE OF COUNSEL, EVIDENTIARY
                  HEARINGS AND PETITIONS FOR POST
                  CONVICTION RELIEF.

                                                                         A-5597-18T4
                                       6
               B. TRIAL COUNSEL RENDERED INEFFECTIVE
                  LEGAL REPRESENTATION BY VIRTUE OF
                  HIS    FAILURE   TO   THOROUGHLY
                  INVESTIGATE ALL POSSIBLE DEFENSES
                  AND TO ADEQUATELY PREPARE FOR
                  TRIAL.

               C. APPELLATE    COUNSEL     RENDERED
                  INEFFECTIVE LEGAL REPRESENTATION
                  BY VIRTUE OF HIS FAILURE TO ARGUE
                  THAT THE EVIDENCE WAS INSUFFICIENT
                  TO    CONVICT     DEFENDANT     OF
                  CARJACKING.

               D. DEFENDANT IS ENTITLTED TO A REMAND
                  TO THE TRIAL COURT TO AFFORD HIM AN
                  EVIDENTIARY HEARING TO DETERMINE
                  THE MERITS OF HIS CONTENTION THAT
                  HE WAS DENIED THE EFFECTIVE
                  ASSISTANCE OF TRIAL AND APPELLATE
                  COUNSEL.]

      We disagree with defendant's arguments and affirm substantially for the

reasons stated by Judge Ravin in his written decision. R. 2:11-3(e)(2). We offer

the following additional comments.

                                      II.

      "[W]here the [PCR] court does not hold an evidentiary hearing, we may

exercise de novo review over the factual inferences the trial court has drawn

from the documentary record." State v. O'Donnell, 435 N.J. Super. 351, 373

(App. Div. 2014) (citation omitted). We review a PCR court's legal conclusions

                                                                        A-5597-18T4
                                       7
de novo. State v. Harris, 181 N.J. 391, 415-16 (2004) (citing Toll Bros., Inc. v.

Twp. of W. Windsor, 173 N.J. 502, 549 (2002)).

        "Post-conviction relief is neither a substitute for direct appeal, R. 3:22-3,

nor an opportunity to relitigate cases already decided on the merits, R. 3:22-5."

State v. Preciose, 129 N.J. 451, 459 (1992) (citations omitted). A defendant

raises a cognizable PCR claim if it is based upon a "[s]ubstantial d enial in the

conviction proceedings of defendant's rights under the Constitution of the

United States or the [c]onstitution or laws of the State of New Jersey." R. 3:22-

2(a).    Because all criminal defendants have the constitutional right to the

assistance of counsel in their defense, defendants may bring a PCR claim for

ineffective assistance of counsel. U.S. Const. amend. VI; N.J. Const. art. I, para.

10.

        A claim for ineffective assistance of counsel must satisfy the two-part test

pronounced in Strickland v. Washington, 466 U.S. 668 (1984), and State v. Fritz,

105 N.J. 42 (1987), by demonstrating that "counsel's performance was

deficient," that is, "that counsel made errors so serious that counsel was not

functioning as the 'counsel' guaranteed the defendant by the Sixth Amendment."

Strickland, 466 U.S. at 687; Fritz, 105 N.J. at 58. This test extends to appellate

counsel as well. State v. Loftin, 191 N.J. 172, 197-98 (2007).


                                                                             A-5597-18T4
                                          8
       The first prong requires a showing that "counsel's representation fell

below an objective standard of reasonableness." Strickland, 466 U.S. at 688. A

defendant, however, must overcome a strong presumption that counsel rendered

reasonable professional assistance. Id. at 689. "The test is not whether defense

counsel could have done better, but whether he met the constitutional threshold

for effectiveness." State v. Nash, 212 N.J. 518, 543 (2013). Further, the failure

to raise unsuccessful legal arguments does not constitute ineffective assistance

of counsel. State v. Worlock, 117 N.J. 596, 625 (1990); Strickland, 466 U.S. at

688.

       Under the second prong, a defendant must demonstrate that his counsel's

errors prejudiced the defense such as to deprive defendant of a fair and reliable

outcome. Strickland, 466 U.S. at 687. To prove this element, a defendant must

demonstrate "a reasonable probability that, but for counsel's unprofessional

errors, the result of the proceeding would have been different." Id. at 694.

       Moreover, a defendant is not automatically entitled to an evidentiary

hearing by simply raising a PCR claim. State v. Cummings, 321 N.J. Super.

154, 170 (App. Div. 1999) (citing Preciose, 129 N.J. at 462). An evidentiary

hearing is required only when: 1) a defendant establishes a prima facie case in

support of PCR, 2) the court determines there are disputed issues of material


                                                                         A-5597-18T4
                                       9
fact that cannot be resolved by review of the existing record, and 3) the court

determines that an evidentiary hearing is required to resolve the claims asserted.

State v. Porter, 216 N.J. 343, 354 (2013) (citing R. 3:22-10).

      "A prima facie case is established when a defendant demonstrates 'a

reasonable likelihood that his or her claim, viewing the facts alleged in the light

most favorable to the defendant, will ultimately succeed on the merits.'" Id. at

355 (quoting R. 3:22-10(b)). In other words, there are "material issues of

disputed fact which cannot be resolved by reference to the existing record."

State v. Pyatt, 316 N.J. Super. 46, 51 (App. Div. 1998). Mere bald assertions

are insufficient. Cummings, 321 N.J. Super. at 170; see also State v. Marshall,

148 N.J. 89, 158 (1997) (holding "an evidentiary hearing need not be granted"

if "the defendant's allegations are too vague, conclusory, or speculative"

(citations omitted)).

      Defendant argues that he established a prima facie claim that his trial and

appellate counsels' performance were constitutionally ineffective because trial

counsel "failed to conduct an adequate investigation and failed to file a motion

to suppress the DNA evidence" and because appellate counsel "fail[ed] to argue




                                                                           A-5597-18T4
                                       10
that the evidence was insufficient to convict defendant of carjacking." 2 We

disagree as defendant's arguments are factually unsupported by the record and

legally meritless.

      Here, defendant has failed to establish that either his trial or appellate

counsels' performance was constitutionally defective, or that he suffered any

resulting prejudice. In bare and conclusory fashion, defendant contends a more

"thorough investigation" from trial counsel would have resulted in him being

"acquitted at trial." As Judge Ravin correctly explained, defendant failed to

identify what a more thorough investigation would have uncovered or what

specifically any "potential witnesses" would testify about. Similarly, defendant

offers no support for his conclusory assertion that trial counsel should have

"file[d] a motion to suppress the DNA evidence." He fails to detail the factual

or legal basis for any challenge and how the failure to file such a motion

prejudiced him. See State v. O'Neal, 190 N.J. 601, 619 (2007) ("It is not


2
  On appeal, defendant does not challenge the following arguments addressed
by the PCR court: 1) that the trial court should have sua sponte provided a cross-
racial identification jury charge and 2) that his trial counsel was ineffective for
failing to argue unspecified mitigating factors that the victim did not suffer life
threatening injuries. As defendant has failed to brief these issues, they are
deemed waived. See Sklodowsky v. Lushis, 417 N.J. Super. 648, 657 (App.
Div. 2011) (citations omitted). We have nevertheless considered the substance
of these contentions and conclude they are without merit for the reasons
expressed by Judge Ravin.
                                                                           A-5597-18T4
                                       11
ineffective assistance of counsel for defense counsel not to file a meritless

motion.").

      As the judge noted, the record before the jury was sufficient to convict

defendant on carjacking as the victim identified defendant in court as the

perpetrator who stole his car, defendant's DNA was found in the car, and the

victim suffered leg injuries. See N.J.S.A. 2C:15-2(a)(1) (stating a person is

guilty of carjacking "if in the course of committing an unlawful taking of a motor

vehicle . . . he . . . inflicts bodily injury or uses force upon an occupant or person

in possession or control of a motor vehicle"). There was therefore no basis to

challenge the sufficiency of the evidence supporting the carjacking conviction

on appeal and in this regard appellate counsel is not required to "advance any

grounds insisted upon by defendant." State v. Gaither, 396 N.J. Super. 508, 515

(App. Div. 2007) (quoting R. 3:22-6(d)); see also Worlock, 117 N.J. at 625.

      Because we agree with Judge Ravin that defendant did not establish a

prima facie case of ineffective assistance of counsel, we likewise conclude he

did not abuse his discretion in denying defendant's request for an evidentiary

hearing. See Preciose, 129 N.J. at 462. To the extent we have not addressed

any of defendant's arguments it is because we have concluded that they are




                                                                              A-5597-18T4
                                         12
without sufficient merit to warrant discussion in a written opinion. R. 2:11-

3(e)(2).

      Affirmed.




                                                                     A-5597-18T4
                                    13